Grant, J.
(after stating the facts). Defendant was duly notified of plaintiff’s claim, and forbidden to remove the coal, and shipped it after such notification. Plaintiff seeks to maintain this action upon the theory that he had possession of the coal, and that such possession gave him a lien upon the property, both at common law and by statute. His right of action depends entirely upon the question of possession.
That a bailee for hire has a lien upon the goods in his possession, and may retain such possession until he has received his compensation, is not disputed. Plaintiff was no more in possession than was any other employé of Mr. Auten. He had certain specific duties to perform in connection with the business. An employé charged with shipping machinery from the works of a manufactory, with counting the pieces of machinery as they were shipped, looking after the yard of the manufactory, preventing fires, and who slept in a part of the building, or was premittedto occupy a small building upon the grounds, might as well claim that he was in possession of the property, and could prevent shipments on the ground that he was an artisan and had a lien upon the property.
Counsel for plaintiff relies upon Bank of Montreal v. Salt & Lumber Co., 91 Mich. 342 (51 N. W. 890). That case does not apply to this. In that case the contractor *666had complete and absolute possession of the salt until the delivery to the boats or vessels from the docks, and was responsible for it until that time. The contractor in that case was not simply an employe, as was the plaintiff in this.
Judgment affirmed.
The other Justices concurred.